DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a substrate treating apparatus and a method of use.  Independent Claims 1, 4, 10, and 11 identify the following uniquely distinct combination of features:
Claim 1: “the substrate buffer includes a plurality of substrate platforms arranged vertically so as to overlap one another in plan view, the plurality of substrate platforms is each configured to place the substrate thereon”…“the first transport mechanism is configured such that the first hand can access the substrate buffer, the second transport mechanism is also configured such that the second hand can access the substrate buffer.”
Claim 4: “the first treating block, the indexer block, and the second treating block are linearly connected in this order in a horizontal direction”…“a substrate buffer disposed in the middle of the first treating block and the second treating block”…“the carrier transport mechanism is movable for transporting the carrier, and includes a movable gripper configured to grip the carrier”…“the carrier storage shelf and a guide rail of the carrier transport mechanism are mounted on an upper face of a one of the first treating block and the second treating block.”
Claim 10: “the first treating block, the indexer block, and the second treating block are linearly connected in this order in a horizontal direction”…“a substrate buffer disposed in the middle of the first treating block and the second treating block”…“each of the substrate platforms includes three support pins disposed about a vertical axis and supporting one substrate, the three support pins are configured to be detachable and attachable from and to each of the substrate platforms, and the three support pins of each of the substrate platforms are arranged so as not to overlap the three support pins of the substrate platforms immediately above and below in plan view.”
Claim 11: “the first treating block, the indexer block, and the second treating block are linearly connected in this order in a horizontal direction”…“the substrate buffer is disposed in the middle of the first treating block and the second treating block”…“the first transport mechanism is configured such that the first hand can access the substrate buffer, and the second transport mechanism is also configured such that the second hand can access the substrate buffer.”
The independent claims overcome the prior art of record since they require the above-cited limitations, in combination with the other respective claim limitations.
The prior art of record does not disclose nor make obvious this combination of limitations, as understood by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652